Status of Claims
0.	Claims 21-40 were rejected as set forth in the "First action interview - office action" of record 11/29/2021. 
	The Examiner initiated and conducted interview to propose claim amendments as noted in "Examiner Interview Summary Record (PTOL-413)" of record 02/18/2022, upon receiving a filed response from the Applicant on 01/31/2022. Besides agreeing to the Examiner's Amendment, the Applicant also agreed and filed a terminal disclaimer.
	Based on the foregoing claims 21-40 are pending and the Examiner finds the pending claims allowable for the reasons as set forth in the Examiner’s Statement of Reasons for Allowance as set forth below.
Examiner's Amendment
1. - 20. 	(Canceled).
21.	(Currently amended) A server computer comprising:
a processor;
a memory coupled to the processor; and
a computer-readable medium coupled to the processor, including code that, when executed by the processor, causes the server computer to: 
generate offer attributes related to an offer associated with a household appliance and user qualification rules associated with the offer, wherein the offer is a one-time offer to sell the household appliance, the offer being based on one or more appliance qualification rules of the offer attributes; 
digitally sign the offer attributes using a private key associated with the server computer; 

wherein the household appliance, without communication with the server computer: 
verifies, using a public key associated with the server computer, an authenticity of the offer attributes and stores, in a memory of the household appliance upon verification, the offer attributes related to the offer,
establishes a short-range wireless connection between a user device associated with a user and the household appliance and receives information related to the user and the user device,
determines, by applying the user qualification rules associated with the offer to the information related to the user and the user device, that the offer should be presented to the user,
transmits the offer to the user device associated with the user via the short-range wireless connection, and
receives, from the user device via the short-range wireless connection, an indication that the user accepts the offer, and
wherein the household appliance initiates redemption of the offer by sending a message requesting redemption of the offer to the server computer over the wide area network, where the message is digitally signed using a private key associated with the household appliance;
receive the message requesting redemption of the offer; and
redeem the offer responsive to the message requesting redemption of the offer.

22.	(Previously presented) The server computer of claim 21, wherein:
the message requesting redemption of the offer is digitally signed with a private key of the household appliance, and
the code further causes the server computer to:


23.	(Previously presented) The server computer of claim 21, wherein the message requesting redemption of the offer comprises the offer attributes and an indication that the user qualifies to redeem the offer.

24.	(Previously presented) The server computer of claim 21, wherein the server computer is associated with a resource provider making the household appliance available for sale.
25.	(Previously presented) The server computer of claim 21, wherein the code further causes the server computer to:
receive, from the household appliance, information associated with the household appliance,
wherein the server computer associates the offer with the household appliance by virtue of the information associated with the household appliance being in compliance with the one or more appliance qualification rules.

26.	(Previously presented) The server computer of claim 21, wherein the offer attributes include: information indicating a value of the offer and information indicating a time period for which the offer is valid.
27.	(Currently Amended) A computer-implemented method comprising: 
generating, by a server computer, offer attributes related to an offer associated with a household appliance and user qualification rules associated with the offer, wherein the offer is a one-time offer to sell the household appliance, the offer being based on one or more appliance qualification rules; 
digitally signing, by the server computer, the offer attributes using a private key associated with the server computer; 

wherein the household appliance, without communication with the server computer: 
verifies, using a public key associated with the server computer, an authenticity of the offer attributes and stores, in a memory of the household appliance upon verification, the offer attributes related to the offer,
receives a request from a user device associated with a user to establish a short-range wireless connection with the household appliance and establishes the short-range wireless connection between the user device associated with the user and the household appliance, 
receives information related to the user and the user device,
determines, by applying the user qualification rules associated with the offer to the information related to the user and the user device, that the offer should be presented to the user,
transmits the offer to the user device associated with the user via the short-range wireless connection, and
receives, from the user device via the short-range wireless connection, an indication that the user accepts the offer, and
wherein the household appliance initiates redemption of the offer by sending a message requesting redemption of the offer to the server computer, where the message is digitally signed using a private key associated with the household appliance;
receiving, by the server computer, the message requesting redemption of the offer over the wide area network; and
redeeming, by the server computer, the offer responsive to the message requesting redemption of the offer.


the method further includes decrypting, by the server computer, the message requesting redemption of the offer using a public key of the household appliance to verify the authenticity of the message.

29.	(Previously presented) The method of claim 27, wherein the server computer is associated with a resource provider making the household appliance available for sale or a manufacturer of the household appliance.
30.	(Previously presented) The method of claim 27, further comprising:
receiving, by the server computer from the household appliance, information associated with the household appliance,
wherein the server computer associates the offer with the household appliance by virtue of the information associated with the household appliance being in compliance with the one or more appliance qualification rules.

31.	(Previously presented) The method of claim 27, wherein the offer attributes include: information indicating a value of the offer and information indicating a time period for which the offer is valid.
32.	(Currently Amended) A method, performed by a household appliance, comprising:
providing, to a server computer independent from receiving any information related to a user device associated with a user, information associated with the household appliance, the household appliance being a device configured to perform a domestic task,
receiving, from the server computer, offer attributes related to an offer associated with the household appliance and user qualification rules associated with the offer, the offer being associated with the household appliance by virtue of the information associated with the household appliance being in compliance with one or more appliance qualification rules, wherein the offer is a one-time offer to sell the household appliance;

without further communication with the server computer:
receiving, from the user device associated with the user, a request to establish a connection, the request initiated upon the user device being used to scan an identifier of the household appliance,
establishing the connection between the user device associated with the user and the household appliance, 
receiving, from the user device via the established connection, information related to the user and the user device,
determining, by applying the user qualification rules associated with the offer to the information related to the user and the user device, that the offer should be presented to the user,
transmitting, via the connection, the offer to the user device associated with the user,
receiving, from the user device, an indication that the user accepts the offer, and
generating a message requesting redemption of the offer, the message comprising the offer attributes and an indication that the user qualifies to redeem the offer, where the message is [[being]] digitally signed using a private key associated with the household appliance; and
initiating redemption of the offer by sending the message requesting redemption of the offer to the server computer.

33.	(Previously presented) The method of claim 32, wherein the offer is valid for a certain time period starting from a time at which the connection is established.



35.	(Previously presented) The method of claim 32, further comprising determining that the user qualifies to redeem the offer based on redemption qualification rules.
36.	(Previously presented) The method of claim 35, wherein determining that the user qualifies to redeem the offer based on the redemption qualification rules comprises: 		determining one or more conditions to be met in relation to the user to qualify the user to redeem the offer; and 		verifying that the one or more conditions have been met.
37.	(Previously presented) The method of claim 32, wherein the offer attributes stored by the household appliance are digitally signed by the server computer using a private key associated with the server computer. 
38.	(Previously presented) The method of claim 37, wherein the household appliance verifies the authenticity of the offer attributes using a public key associated with the server computer.
39.	(Previously presented) The method of claim 32, wherein initiating redemption of the offer further comprises storing a value associated with the offer in the household appliance in association with the user for later use. 
40.	(Previously presented) The method of claim 32, wherein the household appliance comprises a thermostat, a washing machine, a drying machine, a microwave, a toaster, a blender, a refrigerator, or a television.
Examiner's Statement of Reasons for Allowance
	Regarding "Double Patenting", as set forth in the "First action interview - office action" of record 11/29/2021, it is withdrawn in view of "Terminal Disclaimer-Filed (Electronic)" and "Terminal Disclaimer-Electronic Approved" - both of record 02/16/2022.
35 U.S.C. 103 rejection it was withdrawn previously and reasons for withdrawal appear on page 7 of 7 "First action interview - office action" of record 11/29/2021. The Examiner while conducting an updated search discovered Pub. No.: US 2008/0262928 A1, which similarly fails to make obvious the claimed invention when considered as a whole in view of (i) once again for the reasons noted in the PTOL-85 of record 05/19/2020 in parent application 15/130,760 now Patent US 10,796,331, and (ii) when considered individually and in combination with other references made of record because the claims require the following limitations which are not contemplated by foregoing reference and prior art already of record (emphasis added):
A server computer comprising:
a processor;
a memory coupled to the processor; and
a computer-readable medium coupled to the processor, including code that, when executed by the processor, causes the server computer to: 
generate offer attributes related to an offer associated with a household appliance and user qualification rules associated with the offer, wherein the offer is a one-time offer to sell the household appliance, the offer being based on one or more appliance qualification rules of the offer attributes; 
digitally sign the offer attributes using a private key associated with the server computer; 
transmit, to the household appliance over a wide area network, the offer attributes and the user qualification rules associated with the offer;
wherein the household appliance, without communication with the server computer: 
verifies, using a public key associated with the server computer, an authenticity of the offer attributes and stores, in a memory of the household appliance upon verification, the offer attributes related to the offer,

determines, by applying the user qualification rules associated with the offer to the information related to the user and the user device, that the offer should be presented to the user,
transmits the offer to the user device associated with the user via the short-range wireless connection, and
receives, from the user device via the short-range wireless connection, an indication that the user accepts the offer, and
wherein the household appliance initiates redemption of the offer by sending a message requesting redemption of the offer to the server computer over the wide area network, where the message is digitally signed using a private key associated with the household appliance;
receive the message requesting redemption of the offer; and
redeem the offer responsive to the message requesting redemption of the offer.
	Regarding 35 U.S.C. 101 rejection, as applied to claims 21-31, although the Examiner  does not necessarily agree with the Applicant’s arguments, for instance argument in view of additional elements under Step 2A Prong One is improper because per 2019 PEG Guidances a grouping is invoked based on abstract recitation and as apparent the Applicant has not provided any delineation between abstract recitation and additional elements.
	Nevertheless, in view of claim amendments as entered via "Examiner's Amendment",  the claim (taking claim 21 as a representative example as claim 27 recites substantially similar subject matter) is as follows (emphasis added): 
21.	(Currently amended) A server computer comprising:
a processor;
a memory coupled to the processor; and
a computer-readable medium coupled to the processor, including code that, when executed by the processor, causes the server computer to: 
generate offer attributes related to an offer associated with a household appliance and user qualification rules associated with the offer, wherein the offer is a one-time offer to sell the household appliance, the offer being based on one or more appliance qualification rules of the offer attributes; 
digitally sign the offer attributes using a private key associated with the server computer; 
transmit, to the household appliance over a wide area network, the offer attributes and the user qualification rules associated with the offer;
wherein the household appliance, without communication with the server computer: 
verifies, using a public key associated with the server computer, an authenticity of the offer attributes and stores, in a memory of the household appliance upon verification, the offer attributes related to the offer,
establishes a short-range wireless connection between a user device associated with a user and the household appliance and receives information related to the user and the user device,
determines, by applying the user qualification rules associated with the offer to the information related to the user and the user device, that the offer should be presented to the user,
transmits the offer to the user device associated with the user via the short-range wireless connection, and
receives, from the user device via the short-range wireless connection, an indication that the user accepts the offer, and
wherein the household appliance initiates redemption of the offer by sending a message requesting redemption of the offer to the server computer over the wide area network, where the message is digitally signed using a private key associated with the household appliance;

redeem the offer responsive to the message requesting redemption of the offer.
	Accordingly, the Examiner hereby withdraws the 35 U.S.C. 101 rejection because although the Examiner maintains that the claims fail to overcome step 2A prong one based on substantially similar analysis as set forth in the "First action interview - office action" of record 11/29/2021, however, under step 2A prong two, as amended, claims set forth additional elements (note claim limitations as emphasized above) which when considered as a whole or in combination, do recite meaningful limitations that integrate the abstract idea into a practical application, for instance see as-filed specification paragraph [0020]-[0021], [00033], [0079], [0104], and [0121], as they apply the judicial exception in a meaningful way beyond generally linking it to a particular technological environment.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday, 08:30-17:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/DIPEN M PATEL/            
Examiner, Art Unit 3688